Case 19-12378-KBO   Doc 1291-2   Filed 01/15/21   Page 1 of 8




                      EXHIBIT B
Case 19-12378-KBO   Doc 1291-2   Filed 01/15/21   Page 2 of 8
Case 19-12378-KBO   Doc 1291-2   Filed 01/15/21   Page 3 of 8
Case 19-12378-KBO   Doc 1291-2   Filed 01/15/21   Page 4 of 8
Case 19-12378-KBO   Doc 1291-2   Filed 01/15/21   Page 5 of 8
Case 19-12378-KBO   Doc 1291-2   Filed 01/15/21   Page 6 of 8
Case 19-12378-KBO   Doc 1291-2   Filed 01/15/21   Page 7 of 8
Case 19-12378-KBO   Doc 1291-2   Filed 01/15/21   Page 8 of 8
